Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered March 30, 1993, convicting defendant, after a jury trial of criminal sale of a controlled substance in the third degree, and sentencing him, as a persistent felony offender to a term of 15 years to life, unanimously reversed, on the law, and the matter remanded for a new trial.
As we held in the codefendant’s appeal (People v Flore, 211 AD2d 557), the substitution of a deliberating juror with an alternate juror without defendant’s consent violated CPL 270.35, and requires reversal and remand for a new trial. Defendant’s remaining points are academic. Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Williams, JJ.